
	
		II
		112th CONGRESS
		2d Session
		S. 3644
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2012
			Mr. Coats introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for indemnification of transferees of property
		  at any closed military installation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Base Redevelopment and
			 Indemnification Correction Act of 2012.
		2.Indemnification
			 of transferees of property at any closed military installationSection 330 of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687
			 note) is amended—
			(1)in subsection
			 (a)(1), by striking pursuant to a base closure law and inserting
			 after October 24, 1988, the date of the enactment of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
			(2)in subsection
			 (f), by striking paragraph (3).
			
